Exhibit INTELLECTUAL PROPERTY SECURITY AGREEMENT This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as from time to time amended, restated, supplemented or otherwise modified, the “Agreement”), dated as of July 11, 2008, is made by TELENATIONAL COMMUNICATIONS, INC., a Delaware corporation (“Grantor”), in favor of LV ADMINISTRATIVE SERVICES CORP., as administrative and collateral agent for the Creditor Parties (as defined in the Security Agreement referred to below) (the “Agent”). WHEREAS, pursuant to that certain Security Agreement dated as of March 31, 2008 by and among Grantor, Rapid Link, Incorporated (“Rapid Link”), One Ring Networks, Inc. (“One Ring” and together with Grantor and Rapid Link, collectively, the “Borrowers”), the Agent and the Lenders (as defined therein) (as amended, restated, supplemented and/or otherwise modified from time to time, the “Security Agreement”), the Lenders have agreed to provide financial accommodations to Borrowers; WHEREAS, Creditor Parties are willing to provide financial accommodations to the Borrowers in accordance with the Security Agreement only upon the condition, among others, that Grantor shall have executed and delivered to Agent this Agreement; NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Grantor hereby agrees as follows: Section 1.DEFINED TERMS; RULES OF CONSTRUCTION. (a) Capitalized terms used in this Agreement but not otherwise defined herein have the meanings given to them in the Security Agreement. (b) When used herein the following terms shall have the following meanings: “Copyrights” means all copyrights arising or protected under the laws of the United States, any other country or any political subdivision thereof, whether registered, or unregistered and whether published or unpublished, all registrations and recordings therefor, and all applications in connection therewith, including but not limited to all registrations, recordings and applications in the United States Copyright Office, any State, or any similar office or agency of the United States, any State, any other country or political subdivision, or any other registry. “Copyright Licenses” means all agreements pursuant to which Grantor is licensor or licensee, granting any right under any Copyright, including but not limited to, rights to manufacture, reproduce, display, distribute, perform, modify or otherwise exploit, and sell materials embodying or derived from, any Copyrighted work. “Intellectual Property” means any and all of the following, throughout the world:Patents, Trademarks, Copyrights, mask works, designs, trade secrets, information, databases, rights of publicity, software, and any other proprietary rights and processes; any licenses to use any of the foregoing owned by a third party including Patent Licenses, Trademark Licenses and Copyright Licenses; and registrations, applications and recordings pertaining to any of the foregoing on any registry; “Obligations” shall have the meaning provided thereto in the Security Agreement. “PTO” means the United States Patent and Trademark Office and any successor office or agency. “Patents” means all patents issued by the PTO, any similar office or agency of the United States, any State, or any other country or political subdivision or other registry, all recordings thereof, and all applications therefor. “Patent Licenses” means all agreements pursuant to which Grantor is licensor or licensee, granting any right to manufacture, have made, import, use, or sell any invention covered in whole or in part by a Patent. “Trademarks” means all trademarks, trade names, corporate names, business names, fictitious business names, Internet Domain Names, trade styles, services marks, logos and other source or business identifiers, arising or protected under the laws of the United States, any State any other country or political subdivision thereof, whether registered or unregistered, and all goodwill connected with the use of and symbolized thereby, all registrations and recordings thereof, and all applications therefor, in the PTO, in any similar office or agency of the United States, any State, any other country or political subdivision, any Internet
